Order entered December 17, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00735-CR
                                    No. 05-15-00748-CR
                                    No. 05-15-00749-CR

                               VANESA AGUILAR, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
             Trial Court Cause Nos. F13-51857-K, F13-51858-K, F13-51859-K

                                         ORDER
       The Court GRANTS court reporter Karren K. Jones’s motion for extension of time to file

a supplemental reporter’s record.

       We ORDER Ms. Jones to file the supplemental reporter’s record within THIRTY (30)

DAYS from the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE